Case 1:19-cv-07900-DAB Document 1-1 Filed 08/22/19 Page 1 of 3




           EXHIBIT 1
8/22/2019                                                Black Hat1-1
                              Case 1:19-cv-07900-DAB Document      | CodeFiled
                                                                         of Conduct
                                                                                08/22/19 Page 2 of 3
                USA         Europe         Asia         Trainings       Archives        Sponsorships         Press       About




  BLACK HAT | CODE OF CONDUCT                                                                                                                    UPCOMINGEVENTS

                                                                                                                                                    Black Hat Virginia Trainings
  Contact Information                                                                                                                               October 17-18, 2019
  To report an issue or Code of Conduct violation please contact codeofconduct@blackhat.com.

  You may also reach out to Event Management directly:                                                                                              Black Hat Japan Trainings
                                                                                                                                                    October 24-25, 2019
       Steve Wylie, General Manager, swylie@blackhat.com

       Marissa Parker, Project Manager, marissa.parker@ubm.com                                                                                      Black Hat Europe
                                                                                                                                                    December 2-5, 2019

  In any emergency situation please call the authorities immediately via the house phones or directly.
                                                                                                                                                    Black Hat Asia
                                                                                                                                                    March 31-April 3, 2020

  Purpose
                                                                                                                                                    Black Hat USA
  We believe our community should be truly open for everyone. As such, we are committed to providing a friendly, safe and welcoming                 August 1-6, 2020
  environment for all, regardless of gender, sexual orientation, disability, ethnicity, or religion.

  This code of conduct outlines our expectations for participant behavior, as well as the consequences for unacceptable behavior.

  We invite all sponsors, speakers, attendees, media, exhibitors and other participants to help us realize a safe and positive conference
  experience for everyone.                                                                                                                       LATESTINTEL

  All determinations of appropriate or inappropriate behavior are in UBM's sole discretion and the decision(s) of the UBM representatives
                                                                                                                                                    View All Intel Posts for Blogs and
  on-site will be final.
                                                                                                                                                    Conference Updates
  In any emergency situation please call the authorities immediately via the house phones or directly.

  Expected behavior includes, but is not limited to:
                                                                                                                                                 SHOWCOVERAGE
       Be considerate, respectful, and collaborative.

       Refrain from demeaning, discriminatory or harassing behavior, materials and speech.
                                                                                                                                                    Black Hat in the News
       Be mindful of your surroundings and of your fellow participants. Alert conference organizers if you notice a dangerous situation or
       someone in distress.



                                                                                                                                                 STAYCONNECTED
  Unacceptable behavior & materials include, but are not limited to:
       Intimidating, harassing, abusive, discriminatory, derogatory, or demeaning materials or conduct by any attendees of the event and         Sign up to receive information about
       related event activities. Many event venues are shared with members of the public; please be respectful to all patrons of these           upcoming Black Hat events including
       locations.                                                                                                                                Briefings, Trainings, speakers, and
                                                                                                                                                 important event updates.
       Harassment includes: offensive comments (verbal, written, or otherwise) related to gender, sexual orientation, race, religion,
       disability; inappropriate use of nudity and/or sexual images in public spaces (including presentation slides); deliberate intimidation,
       stalking or following; harassing materials, photography or recording; sustained disruption of talks or other events (whether verbal or
       otherwise); inappropriate physical contact, and unwelcome sexual attention.                                                               REVIEWBOARD
       Wearing clothing that is not suitable for a professional work environment, that is provocative, or otherwise potentially offensive.

       Physical, written, verbal or other abuse, intimidation, threats, annoyance, harassment, stalking, pushing, shoving or use of any
       physical force whatsoever against any person, which in any way creates a disturbance that is disruptive or dangerous, or creates
       apprehension in a person, as determined by UBM and its show management, in their sole discretion.
       Possession of any item that can be used as a weapon, which may cause danger to others if used in a certain manner.

       Any boisterous, lewd or offensive behavior or language, including but not limited to using sexually explicit or offensive language,
       materials or conduct, or any language, behavior or content that contains profanity, obscene gestures, or racial, religious or ethnic
       slurs.
       Possessing any open can, bottle or other receptacle containing any alcoholic beverages, except in areas specifically designated for
       the consumption of alcohol. Please drink responsibly.                                                                                          View All 24 Review Board Members
       Possessing any illegal substance, including but not limited to narcotics, marijuana, or other illegal drugs. UBM does not tolerate the
       use or abuse of illegal substances anywhere in the Venue.
       Smoking – other than in designated areas.                                                                                                 TRAINING REVIEWBOARD
       Assembling for the purpose of, or resulting in, disturbing the peace, or committing any unlawful act or engaging in any offensive
       behavior.
       Failure to obey any rules or regulations of the Venue.




  Consequences of unacceptable behavior
  Unacceptable behavior will not be tolerated whether by other attendees, media, speakers, volunteers, organizers, venue staff, sponsors,
  or exhibitors.


https://www.blackhat.com/code-of-conduct.html                                                                                                                                            1/2
8/22/2019                                                Black Hat1-1
                              Case 1:19-cv-07900-DAB Document      | CodeFiled
                                                                         of Conduct
                                                                                08/22/19 Page 3 of 3
  Anyone asked to stop unacceptable behavior is expected to comply immediately.

  If a participant engages in unacceptable behavior, the conference organizers may take any action they deem appropriate, including
  expulsion from the conference without warning or refund and contacting the authorities as necessary.


                                                                                                                                                         View Training Review Board Members
  What to do if you witness or are subjected to unacceptable behavior
  In any emergency situation please call the authorities immediately via the house phones or directly.
  If you are subjected to unacceptable behavior, notice that someone else is being subjected to unacceptable behavior, or have any other
  concerns, please notify a conference organizer as soon as possible. All reports will remain completely confidential.

  Event Staff will be available to help participants contact venue security or local law enforcement, to provide escorts, or to otherwise assist
  those experiencing unacceptable behavior to feel safe for the duration of the conference. You can report unacceptable behavior to any
  member of staff. Staff can be found in the Show Office onsite or you may email one of the contacts below.




  Scope
  We expect all conference participants (staff, sponsors, volunteers, speakers, attendees, and other guests) to abide by this code of conduct
  at all conference venues and conference-related social events.




  The above policies may be revised at any time by UBM LLC and are non-negotiable. This Code of Conduct is without prejudice to UBM
  LLC's rights, all of which it expressly reserves.



  SUSTAINING PARTNERS




                     Technology Group                                                                                                  COMMUNITIES SERVED               WORKING WITH US
                     Black Hat                       Enterprise Connect      ICMI                     No Jitter                        Content Marketing                Advertising Contacts
                     Content Marketing Institute     GDC                     InformationWeek          Service Management World         Enterprise IT                    Event Calendar
                     Content Marketing World         Gamasutra               Interop                  XRDC                             Enterprise Communications        Tech Marketing
                     Dark Reading                    HDI                     Network Computing                                         Game and VR Development          Contact Us
                                                                                                                                       Information Security             Licensing
                                                                                                                                       IT Services & Support



                                                                                                               Terms of Service | Privacy Statement | Copyright © 2019 UBM, All rights reserved.




https://www.blackhat.com/code-of-conduct.html                                                                                                                                                      2/2
